Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2020

                                      No. 04-20-00413-CV

                                           IN RE A.C.

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020JUV00455
                        Honorable Carlos Quezada Jr., Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice


       On August 19, 2020, A.C. submitted a filing titled “Petition for Writ of Mandamus.”
Because the filing uses a juvenile’s full name, we ORDER the filing is STRICKEN. See TEX.
R. APP. P. 9.8(a), (c); 9.9(a)(3), (c). We ORDER counsel for A.C. to resubmit the filing, properly
redacted and with proper use of an alias, within seven days of the date of this order. We further
ORDER counsel for A.C. to serve a copy of all future filings on both the State of Texas and the
respondent trial judge. See id. R. 3.1(h); 9.5(a), (d), (e).

        Although A.C.’s filing is titled “Petition for Writ of Mandamus,” the filing argues this
court has appellate jurisdiction over the challenged order, either as an interlocutory appeal or as
an appeal from a final judgment. See In re S.G., Jr., 935 S.W.2d 919, 923 (Tex. App.—San
Antonio 1996, writ dism’d w.o.j.). Because the filing presents a potential jurisdictional issue, we
ORDER A.C. to file a response to this order within seven days showing, along with supporting
authority, whether the challenge to the trial court’s order should proceed as an original
proceeding (whether for mandamus or habeas corpus), or as an appellate proceeding (whether an
accelerated appeal or regular appeal). See TEX. R. APP. P. 31, 52.

         Furthermore, we ORDER the State’s and respondent’s responses to A.C.’s resubmitted
filing, as well as to A.C.’s response to this order, are due within 10 days of being served with a
copy of those respective filings.
It is so ORDERED on August 25, 2020.

                                              PER CURIAM



ATTESTED TO:
            Michael A. Cruz, Clerk of Court